UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7056


RANDY LEE LASSITER, JR.,

                    Plaintiff - Appellant,

             v.

SERGEANT KELLY, Sergeant, HRRJ; OFFICER GOVIA, Officer, HRRJ,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-00889-CO-TCB)


Submitted: December 21, 2021                                Decided: December 27, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Randy Lee Lassiter, Jr., Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC,
Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randy Lee Lassiter, Jr., appeals the district court’s order granting Sergeant Kelly

and Officer Govia summary judgment on Lassiter’s 42 U.S.C. § 1983 complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2